Citation Nr: 0008792	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  98-19 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for lumbar arthritis.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for psychiatric 
disability.  

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for defective vision in 
the right eye.  


REPRESENTATION

Appellant represented by:	Sam Whitehead, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to July 
1953 to include combat service in Korea.  

This matter is before the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Louisville, Kentucky.  The 
veteran testified before the undersigned Member of the Board, 
at a video conference hearing in January 2000.  

In November 1999, the RO acknowledged that the veteran wanted 
to reopen a claim for service connection for shell fragment 
wound residuals of the right leg.  The RO provided him with a 
letter describing what evidence he would have to forward to 
complete his claim.  Although the veteran provided some 
testimony on the matter during the January 2000 hearing, the 
issue has not been fully developed or certified on appeal and 
is not being decided here.  The issue is referred to the RO 
for any necessary action.  


FINDINGS OF FACT

1.  In August 1984, the RO denied reopening the claims for 
service connection for a back disorder and a nervous 
disorder.  

2.  In April 1991, the RO denied the veteran's request to 
reopen the claim of entitlement to service connection for an 
eye disorder.  

3.  Evidence submitted to reopen claims of entitlement to 
service connection for back and nervous disorders since an 
August 1984 rating decision is not so significant that it 
must be considered in order to fairly decide the merits of 
the claims.  

4.  Evidence received since an April 1991 rating decision is 
not so significant that it must be considered in order to 
fairly decide the merits of the claim for service connection 
for defective vision in the right eye.  


CONCLUSIONS OF LAW

1.  Evidence received since the August 1984 final RO decision 
denying reopening the claims for service connection for a 
back disorder and a nervous disorder is not new and material; 
the veteran's claim may not be reopened. 38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).  

2.  Evidence received since the April 1991 final RO decision 
denying service connection for an eye disorder is not new and 
material; the veteran's claim may not be reopened. 38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Although numerous service medical records are available it is 
possible that, if any records were located at the National 
Personnel Records Center in 1973, they may have been 
destroyed or damaged in a fire there.  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the service medical records. Jolley v. Derwinski, 
1 Vet. App. 37, 39-40 (1990); Cuevas v. Principi, 3 Vet. App. 
543, 548 (1992).  The Board is also under a duty to advise 
the claimant to obtain other forms of evidence, such as lay 
testimony. Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).  After 
reviewing the file, however, the Board is satisfied that its 
duty to assist has been met and that all reasonable efforts 
to develop the record have been made.  

Service connection may be granted for a disorder which was 
incurred in or aggravated in wartime service. 38 U.S.C.A. § 
1110 (West 1991); 38 C.F.R. § 3.303(a) (1999).  In addition, 
certain chronic diseases, including psychoses and arthritis, 
may be presumed to have been incurred during service if they 
become manifest to a compensable degree within one year of 
separation from active duty. 38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

According to governing criteria, service connection may not 
be granted for congenital defects, developmental defects, 
including personality disorders, or refractive error of the 
eye because they are not included in the applicable 
regulations providing compensation benefits. 38 C.F.R. § 
3.303(c) (1999).

The service medical records reflect that on the induction 
examination the veteran's vision was 20/20 bilaterally.  In 
March 1951, there was a notation of mild anxiety state, and 
acute mild alcoholism.  In July 1951, the veteran's vision 
was recorded as 20/200 in the right eye and 20/30 in the left 
eye.  The veteran complained of defective vision and poor 
vision for reading of three years duration.  There was a 
diagnosis of unilateral blindness.  The examiner noted that 
the veteran did not belong in a combat zone.  He was provided 
eye glasses.  In August 1951, the veteran's vision was 
recorded as 20/800 on the right and 20/30, on the left.  
There were diagnoses of astigmatism, hypermetropia, and 
amblyopia ex anopsia, during the month.  Another vision 
examination, that month, revealed vision of 20/25 in the 
right eye and 20/20 on the left, uncorrected.  

Also in August 1951, the veteran related that he had had 
perfect vision until approximately 5 weeks earlier.  There 
was no history of trauma or injury.  He stated that the onset 
was acute and that he was unable to fire his rifle.  It was 
noted that he had visited the 11th Evacuation Hospital where 
his vision was reported as being 20/800+ in the right eye and 
20/30 in the left eye.  The veteran stated that he was 
reprofiled with a "3" profile.  (For an explanation of the 
Army profile system see Hanson v. Derwinski, 1 Vet. App. 512, 
514 (1991))  The examiner commented that the veteran should 
not be in a combat zone, if his refraction was correct.  The 
veteran was scheduled to be examined again and a reprofile 
was requested.  

The service medical records further reflect that in September 
1951, the veteran had multiple somatic complaints.  He stated 
that earlier that month he went on pass and drank more than 
one pint of whiskey.  He was drunk to such an extent that he 
did not remember being brought back to camp.  He related 
that, although he had no remembrance of it, he went to the 
medics in the morning and tried to go on sick call.  He was 
refused and reportedly started cursing his commanding 
officer.  He had been in Korea for five months and had seen 
little combat in one and one half months.  It was noted that 
he had been arrested a number of times in civilian life for 
drunkenness, once in Japan, and once in Korea.  He had never 
held a steady civilian job.  The veteran had many complaints 
which did not seem related to organic illness.  The pertinent 
diagnoses were antisocial character disorder, and a passive 
aggressive reaction.  The next week, the veteran reportedly 
"raised hell" in the mess hall after he was refused service 
after hours.  He was described as being intoxicated during 
the visit for treatment.  He displayed an unsteady gait, 
incoordination, and was mentally "dulled."  The diagnosis 
was passive aggressive reaction.

The discharge examination report of July 1953 reflects that 
the veteran's vision was 20/25 in the right eye, and 20/20 in 
the left eye, uncorrected.  He was reported to be 
psychiatrically normal on clinical evaluation.  The service 
medical records are negative for complaints or findings of a 
back disability and the spine and musculoskeletal system were 
normal on the discharge examination in July 1953.  The 
discharge examination report reflects that the veteran 
displayed no significant abnormality.  

The original claims of entitlement to service connection for 
back and eye disorders were denied by the RO in a November 
1953 rating decision.  That decision was predicated on a 
finding that the service medical records were negative for 
any manifestation of a back disorder and the only eye 
abnormality shown was a refractive error.

A review of the claims folder reflects that in addition to 
the service medical records, in its decision of September 
1977 which denied the benefits at issue here the Board 
considered that during hospitalization by VA from August to 
September 1959, the veteran complained of nervousness and 
there was a diagnosis of emotionally unstable personality.  

Also, in March 1970, J. S. Mills, M.D., reported that the 
veteran had nervousness with occasional palpitations.  

On VA examination in September 1970, there was  a diagnosis 
of anxiety reaction, chronic, mild, manifested by generalized 
chronic tension and somatic aches and pains without 
demonstrable organic pathology.  There was also the history 
strongly suggestive of primary alcoholism.  On physical 
examination the eyes were noted to have defective visual 
acuity.  A back disorder was not diagnosed. 

In April 1974, Omer J. Jasper, M.D., reported that the 
veteran complained of blindness in the right eye when he was 
seen on three visits in December 1973.  

The report of VA psychiatric examination in July 1974 
reflects, in pertinent part, a diagnosis of a depressive 
reaction.  

In July 1974, R. S. Kerstine, M.D., reported that the veteran 
had vision in the right eye manifested by counting fingers 
only.  The external eye examination was entirely within 
normal limits.  The physician opined that the poor vision of 
the right eye may be explained through a refractive 
amblyopia.  

In July 1975, a fellow soldier recollected that the veteran's 
eyes were messed up pretty bad on the front lines in Korea, 
but he could not recall the dates.  

On VA examination in September 1975, the veteran had 
stiffness of the back.  It was noted that he needed a back 
brace.  The veteran was blind in the right eye with vision 
20/800.  

During testimony at the RO in February 1976, the veteran 
testified that his eye was injured when he was struck by an 
object during a group meeting one night in Korea; that 
treatment consisted of putting medication in his eyes; that 
he injured his back carrying heavy equipment in service; and 
that he was hospitalized approximately five months after 
service by VA for a nervous condition.  

In February 1976, Robert E. Cornett, M.D., reported treating 
the veteran since 1956, and that the veteran was blind in the 
right eye except for light perception, which was "service-
connected" from a blow to his forehead, orbit and nose.  
Also, he had a "service-connected" lumbar back syndrome 
after hurting his back carrying a recoilless rifle while in 
service.  Dr. Cornett opined that service records showed that 
his back had been "fractured."  

Lay statements received in February 1976, reflect that the 
veteran's eye became "messed up" in Korea and he had to go 
on sick call; that he had had constant problems with his eyes 
and spine in service; and that he complained of difficulty 
seeing shortly after his service discharge.  

In February 1976, Price Sewell III, M.D., reported that the 
veteran had requested old treatment records from the 
physician's father, but that they were no longer available.  
Also, X-rays of the spine in 1976 revealed spondylolisthesis 
of the fifth lumbar vertebrae upon the sacrum.  

A Veterans Counselor reported in March 1976 that the veteran 
had been in to see him in 1963, and that the veteran reported 
having seen the counselor's predecessor in 1961.  

In May 1976, the RO denied service connection for arthritis 
of the back as the disorder was not found present.  

In October 1976, Dr. Cornett reported that he had known the 
veteran since April 1957; that the veteran came to him just 
after he was discharged from the Army; that the veteran was 
"real sick" from the psychoneurotic-psychotic disorder; 
that the veteran had been treated for chronic pyschoneuroses 
with conversion symptoms in 1957 and 1958; that the veteran 
was still suffering from the same disorders; and that this 
was "service-connected," symptomatic, and totally 
disabling.  

In November 1976, a former fellow serviceman reported that 
during service a group was sitting out at night when someone 
threw an object which hit the veteran in the face causing him 
to be unable to see the next day.  

The Board denied service connection for the disorders at 
issue in September 1977.

A review of the record reflects that in August 1984, the RO 
considered the veteran's application to reopen the claims for 
a disability of the lumbar spine, a nervous disorder, and 
defective vision of the right eye.  The RO concluded that the 
new evidence was duplicative of that previously considered 
and not sufficient to reopen the claim for service connection 
for the above conditions.  

In November 1990, the VA received a copy of a February 1962 
physical examination for National Guard service.  At that 
time the appellant was clinically evaluated to be emotionally 
tense, to have a normal spine, and 20/20 vision bilaterally.

In April 1991, the RO denied the veteran's request to reopen 
the claim for service connection for eye disability because 
the records he submitted were duplicative service medical 
records previously considered and an accounting of recent 
medical expenses which did not impact on the claim for 
service connection.  

The Board notes that since the final rating decisions in 
August 1984 and April 1991, the veteran was hospitalized by 
VA in June 1998 for treatment for a right eye cataract.  
Also, in June 1998 the veteran prepared an affidavit 
attesting that he sustained injury to his eye causing 
blindness and additional injuries to his back and nervous 
system while in service.  Another individual cosigned the 
affidavit attesting that the veteran sustained the injuries 
during service from 1962 to 1966 under his command in the 
Kentucky Army National Guard.  In a rating decision of 
October 1998, the RO expressed some difficulty understanding 
the relevancy of this document inasmuch as the veteran had 
always claimed the injuries for which he sought service 
connection occurred in Korea in the 1950's, and now he had 
submitted a statement reflecting the same injuries during 
National Guard service in the 1960's.  In any event, 
subsequent evidence and contentions submitted by the veteran 
are solely directed to assertions of injuries sustained 
during the Korean War.  

During hearing testimony at the RO in June 1999, the veteran 
described the incident in Korea in which someone threw 
something striking him in the head causing his head and eyes 
to swell badly.  He testified that vision problems resulted 
from this incident and have continued to the present causing 
an inability to see out of the right eye; and that this was 
the only eye injury he has ever sustained.  

When the veteran testified before the undersigned in January 
2000, he testified that his eye was inured in Korea when 
someone threw an object which hit him in the right eye; that, 
while he was being transferred around for treatment, his eye 
was further adversely impacted by gun blasts and dirt; that 
he was informed his vision was 20/800; that he was assigned 
to a transportation battalion for 87 days; and that he was 
then returned to his company where he carried the 75 
recoilless rifle.  He further testified that he had had two 
implant procedures which had been unhelpful; that when he 
told doctors that his problems were service related, they did 
not disagree; and that he was unable to recall the name of 
the doctor who had attributed the veteran's arthritis of the 
spine to service.  

During the video hearing, the veteran and his representative 
requested that additional evidence be received, waiving 
initial RO consideration.  This material consists of a July 
1991 report from the National Personnel Records Center 
reflecting that the veteran's records were in the area that 
suffered the most damage in the fire on July 12, 1973; that 
his records were among those recovered; that also a portion 
of his records were on loan to VA and to a service 
organization; and that these had been obtained for inclusion 
with the claims folder.  

Also, forwarded by the veteran were copies of service medical 
records which were previously of record, as well as a 
December 1999 statement from Dr. Cornett, who stated that the 
appellant had been under care since 1957; that he had treated 
for "service-connected" psychoneuroses and conversion 
reaction psychoses which had been disabling since April 1957; 
and that he was being treated by VA Lexington, Kentucky, for 
his eye disorder.  

Four lay statements from individuals who report having 
knowledge pertinent to the claim were also submitted.  These 
reflect that the veteran had complaints concerning his eyes 
and arthritis during service in the Kentucky National Guard 
in 1962, and that he reported having come out of the service 
with the conditions.  

Analysis

A veteran's claim to reopen all three issues was denied by 
the RO in August 1984, with notice provided the following 
month.  The veteran failed to perfect an appeal of that 
decision.  In April 1991, the veteran attempted to reopen his 
claim for eye disability and he received notice of the denial 
that same month, however, the appellant again failed to 
perfect a timely appeal.  Therefore, these rating decisions 
are final.  38 U.S.C.A. § 7105 (West 1991).  Accordingly, the 
veteran's claim may only be reopened and considered on the 
merits if new and material evidence has been submitted.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156 (a).

New and material evidence must be presented or secured since 
the time that the claim was finally disallowed on any basis.  
Evidence presented since the last final disallowance need not 
be probative of all elements required to award the claim, but 
need be probative only as to each element that was a 
specified basis for the last disallowance.

The United States Court of Appeals for Veterans Claims 
(Court) has held that VA must first determine whether the 
veteran has presented new and material evidence under 38 
C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108. Elkins v. West, 12 Vet. 
App. 209, 219 (1999).  If new and material evidence has been 
presented, immediately upon reopening the claim VA must 
determine whether, based upon all the evidence of record in 
support of the claim is well grounded pursuant to 38 U.S.C.A. 
§ 5107(a).  If the claim is well grounded, VA may then 
proceed to evaluate the merits of the claim but only after 
ensuring that his duty to assist under 38 U.S.C.A. § 5107(b) 
has been filled.  Id.

In this case, while some of the records submitted since the 
final rating decisions contain new evidence concerning 
treatment for the claimed disabilities during the decades 
since service, many records are either duplicative or 
cumulative of that previously available.  More importantly, 
none of the evidence submitted since the rating decisions in 
question is material in that none of the evidence offers a 
new competent opinion addressing whether any of these 
disabilities are related to service, or whether certain 
disorders were compensably disabling within a year of 
separation.  

In this regard, the duplicate service medical records 
previously considered by adjudicators are not new, and hence, 
they cannot be so significant that they must be considered in 
order to fairly decide this case.  Similarly, medical 
evidence reflecting that the veteran currently has the 
claimed disorders or that treatment is required does not 
suffice as those facts were previously in evidence.  
Likewise, while the December 1999, opinion of Dr. Cornett was 
certainly constitutes credible and competent evidence linking 
the disorders to service, that opinion merely rehashes what 
Dr. Cornett offered in letters dating as early as 1976, an 
opinion which was previously rejected.  As such, Dr. 
Corbett's letter is cumulative, and not new.

It is readily apparent that the appellant firmly believes 
that the disorders for which service connection is claimed 
are due to service.  Notably, however, while the statements 
from the veteran are new, they are immaterial because they do 
not constitute competent evidence upon which to suggest that 
the appellant's military service caused or aggravated his 
claimed disorders.  Also, the statements from service 
colleagues do not provide the factual predicate needed to 
reopen these claims.  Simply put, lay assertions of medical 
causation cannot suffice to reopen a claim under 38 U.S.C.A. 
§ 5108.  While the veteran and his lay witnesses are 
certainly capable of providing evidence of symptomatology, a 
layperson is generally not capable of opining on matters 
requiring medical knowledge, such as the condition causing or 
aggravating the symptoms.  Routen v. Brown, 10 Vet. App. 183, 
186 (1997).  Thus, a lay witness cannot provide the required 
medical nexus between any claimed disorder and service, or as 
to disorders subject to presumptive service connection, 
whether any such disorder was 10 percent disabling within one 
year of service.  Lee v. Brown, 10 Vet. App. 336, 339 (1997).  
Hence, a lay opinion is insufficient to reopen these claims.  

Therefore, the Board concludes that the necessary competent 
evidence of a nexus between any claimed disorder and the 
veteran's period of military service on either a direct or 
presumptive basis has not been provided.  Hence, the evidence 
submitted since the last final decisions is not new and 
material.  

In light of the foregoing, the benefits sought on appeal are 
denied.

The Board views its discussion as sufficient to inform the 
appellant of the elements necessary to reopen his claims. See 
Graves v. Brown, 9 Vet. App. 172, 173 (1996).  In this 
regard, the above discussion informs the appellant of the 
steps he needs to fulfill in order to reopen his claims, and 
an explanation why his current attempt to reopen the claims 
must fail.  

The benefit of the doubt doctrine does not need to be applied 
in this case because the appellant has not fulfilled his 
threshold burden of submitting new and material evidence to 
reopen his finally disallowed claims. Annoni v. Brown, 5 Vet. 
App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claims of entitlement to service connection for lumbar 
arthritis, psychiatric disability, and for defective vision 
in the right eye, the appeal is denied.  



		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

 
- 6 -


- 1 -


